                Case 3:17-cr-00609-VC Document 50 Filed 12/18/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6557
             FAX: (415) 436-7234
 8           Kevin.Barry@usdoj.gov
             Eric.Cheng@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   Case No. CR 17-0609 VC
                                                    )
15           Plaintiff,                             )   STIPULATIONS OF FACT REGARDING THE
                                                    )   DEFENDANT’S STATUS AND INTERSTATE
16      v.                                          )   COMMERCE
                                                    )
17   JOSE INEZ GARCIA-ZARATE,                       )
                                                    )
18           Defendant.                             )
                                                    )
19

20           One of the elements of Count One—being a felon in possession of a firearm and ammunition—is
21 that at the time the defendant allegedly possessed the firearm and ammunition, the defendant had been

22 convicted of a crime punishable by more than one year in prison, and the defendant knew that he had

23 been convicted of a crime punishable by more than one year in prison.

24           One of the elements of Count Two—being an alien in possession of a firearm and ammunition—
25 is that at the time the defendant allegedly possessed the firearm and ammunition, the defendant was an

26 alien who was unlawfully and illegally in the United States, and the defendant knew that he was an alien

27 who was unlawfully and illegally in the United States.

28

     STIPULATIONS OF FACT REGARDING THE DEFENDANT’S STATUS AND INTERSTATE COMMERCE
     CR 17-0609 VC                           1
Case 3:17-cr-00609-VC Document 50 Filed 12/18/19 Page 2 of 2
